UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4515


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

GARY NIEL HOOD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cr-00257-FDW-1)


Submitted:   March 21, 2012                 Decided:   April 4, 2012


Before WILKINSON, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela G. Parrott, Director, Erin K. Taylor, Ross H. Richardson,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary Niel Hood pled guilty to carjacking, 18 U.S.C.

§ 2119 (2006); using a firearm in commission of a carjacking, 18

U.S.C. § 924(c) (2006); and possessing a firearm after having

been convicted of a felony, 18 U.S.C. § 922(g)(1) (2006).                         On

appeal,    he    argues    that       the   district    court   imposed    improper

conditions of supervised release.               We affirm.

            The contested conditions of supervised release include

psycho-sexual evaluations, psychological testing, possible sex-

offender    treatment,          and     a   ban     against     possessing      child

pornography       and     simulated         child      pornography.          Because

“[d]istrict courts have broad latitude to impose conditions on

supervised release,” we review such conditions only for abuse of

discretion.      United States v. Armel, 585 F.3d 182, 186 (4th Cir.

2009).     The sentencing court may impose any condition that is

reasonably related to the relevant statutory sentencing factors.

18 U.S.C. § 3553(a) (2006); Armel, 585 F.3d at 186.

            In   light     of    the    broad     discretion    afforded   district

courts in the imposition of supervised release conditions and in

light of Hood’s particular criminal history, we find that the

district   court    did    not    abuse     its    discretion    in   imposing    the

challenged conditions of supervised release.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with     oral    argument      because   the    facts    and   legal

                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                3